DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4 is/are rejected under35 U.S.C. 103 as being unpatentable over Shin et al (US 2015/0299711, October 2015, claiming priority to PCT/KR2013/006963, February 2014, of record).
Shin et al teach methods of treatment cervical cancer by siRNAs (see paragraph [0012]), such siRNA can be of sequence 58/sequence 59 combination (see Tables 3 and 4, sequence listing), which are 100% identical to instant SEQ ID NOs: 1 and 2, respectively, such siRNA having high inhibitory effect (see paragraph [0110]). Such treatment produces synergistic effect by combination therapy with cisplatin (see paragraphs [0022, 0054, 0093, 0106, 0107]). Shin et al teach monitoring of p53 level during treatment (see paragraph [0114]).
Shin et al do not teach applying the treatment to subjects who are unresponsive or poorly responsive to cisplatin therapy.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the treatment as described by Shin et al for treatment of subjects who are unresponsive or poorly responsive to cisplatin therapy. One of the ordinary skill in the art would be motivated to do so, because Shin et al teach that additional to cisplatin treatment by siRNAs disclosed improves cisplatin treatment effect, therefore such combination treatment will be more effective than treatment by cisplatin alone, meaning that poorly responsive subjects to cisplatin therapy will be more responsive to combination therapy. The limitation of claim 4 is functional and therefore is expected to happen upon method application in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,719,093 and in further view of Shin et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from '093 teach treatment of diseases caused by HPV by administering siRNA of SEQ ID NO: 56, which can have 2'-O-Me modifications. Such SEQ ID NO: 56 is identical to instant SEQ ID NO: 1. Teachings of Shin et al are discussed above. It would have been obvious to treat subjects who are unresponsive or poorly responsive to cisplatin therapy by administering combination of siRNA of SEQ ID NO: 56 with cisplatin, because such treatment is more effective than treatment with cisplatin alone according to Shin et al.

Claims 1, 2, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,221,418 and in further view of Shin et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from '418 teach treatment of cervical cancer by administering siRNA of .

Claims 1, 2, 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 13-15, 17-21 of copending Application No. 15/810,992 (reference application) and in further view of Shin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from '992 teach treatment of cervical cancer by administering siRNA of SEQ ID NOs: 1 and 2, identical to instant SEQ ID NOs: 1 and 2. Teachings of Shin et al are discussed above. It would have been obvious to treat subjects who are unresponsive or poorly responsive to cisplatin therapy by administering combination of siRNA of SEQ ID NO: 1 and 2 with cisplatin, because such treatment is more effective than treatment with cisplatin alone according to Shin et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635